              Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 1 of 30



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- X
MICHAEL J. COLES,
                                                                         DOCKET NO.:
                                                     Plaintiff,

                            -against-

COUNTY OF MONROE, COUNTY OF MONROE
DEPARTMENT OF HUMAN SERVICES, COUNTY                                     COMPLAINT
OF MONROE DEPARTMENT OF HUMAN
SERVICES        COMMISSIONER              CORINDA
CROSSDALE,        COUNTY          OF       MONROE
DEPARTMENT         OF       HUMAN         SERVICES
CASEWORKER TRISHA KAPLIN, COUNTY OF
MONROE DEPARTMENT OF HUMAN SERVICES
CASEWORKER JOHN DOES #1-5 (fictitiously                                  Jury Trial Demanded
named), individually, COUNTY OF MONROE
SHERIFF’S DEPARTMENT, COUNTY OF MONROE
SHERIFF ANDREW DELYSER, COUNTY OF
MONROE SHERIFF’S DEPARTMENT OFFICER
JOHN DOES #1-10, (fictitiously named), individually,

                                                      Defendants.
-------------------------------------------------------------------- X

        Plaintiff, MICHAEL J. COLES, by and through his attorneys, THE RUSSELL

FRIEDMAN LAW GROUP, LLP, complaining of the defendants, COUNTY OF MONROE,

COUNTY OF MONROE DEPARTMENT OF HUMAN SERVICES, COUNTY OF MONROE

DEPARTMENT OF HUMAN SERVICES COMMISSIONER CORINDA CROSSDALE,

COUNTY OF MONROE DEPARTMENT OF HUMAN SERVICES CASEWORKER TRISHA

KAPLIN,        COUNTY          OF     MONROE            DEPARTMENT          OF    HUMAN        SERVICES

CASEWORKER JOHN DOES #1-5, COUNTY OF MONROE SHERIFF’S DEPARTMENT,

COUNTY OF MONROE SHERIFF ANDREW DELYSER, COUNTY OF MONROE

SHERIFF’S DEPARTMENT OFFICER JOHN DOES #1-10, (fictitiously named), individually,

(hereinafter, collectively “Defendants”), respectfully alleges as follows:


                                                    1                                     DH/D217056/FL2633
            Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 2 of 30



                                  NATURE OF THE ACTION

       1.      This is an action for the deprivation of Plaintiff’s civil rights, committed by

Defendants while acting in concert and under color of state law, in violation of Plaintiff’s rights,

liberties, and immunities as guaranteed to him by reason of the Fourth, Fifth and Fourteenth

Amendments to the United States Constitution as well as pendent state law claims and claims for

negligence pursuant to New York State Law. This Court is authorized to grant relief under 42

U.S.C. §§ 1983 and 1988.

                                        JURISDICTION

       2.      Jurisdiction in this matter is invoked in accordance with 28 U.S.C. § 1331 and 28

U.S.C. § 1367. Plaintiff further invokes the supplemental jurisdiction of the Court to hear and

decide claims arising out of the pendant state claims pursuant to 28 U.S.C. § 1376(a).

                                             VENUE

       3.      Venue is proper in the Western District of New York pursuant to 28 U.S.C. §

1391(b) since all of the events and omissions giving rise to Plaintiff’s claims occurred within the

County of Monroe; the actual place of employment of all of the individual Defendants is Monroe

County in the Western District of New York, and Monroe County is within the jurisdiction of the

Western District of New York. The events surrounding this lawsuit occurred in Monroe County,

in the Western District of New York. Additionally, Plaintiff resides within the County of

Monroe in the Western District of New York.

                                            PARTIES

       4.      Plaintiff, MICHAEL J. COLES (hereinafter, “Coles” or “Plaintiff”), is a resident

of the United States who lives within the Western District of New York.

       5.      Defendant, COUNTY OF MONROE (hereinafter, “County”), is a municipal



                                             2                                      DH/D217056/FL2633
            Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 3 of 30



subdivision of the State of New York, duly existing by reason of and pursuant to the laws of the

State of New York.

       5.     Defendant, COUNTY OF MONROE DEPARTMENT OF HUMAN SERVICES

(hereinafter, “DHS”), is a subdivision of the County, duly existing by reason of and pursuant to

the laws of the County of Monroe and State of New York and encompasses Child Protective

Services (hereinafter, “CPS”) Foster Care, Adoption, Adult Protective Services (hereinafter,

“APS”), and other family services teams for residents within the County with offices located at

111 Westfall Road, Rochester, New York 14620.

       6.     Defendant, COUNTY OF MONROE DEPARTMENT OF HUMAN SERVICES

COMMISSIONER         CORINDA CROSSDALE             (hereinafter,   “DHS   Crossdale”) is      the

Commissioner of Monroe County DHS who is being sued in her individual capacity and is an

employee of the County. Upon information and belief, at all relevant times described herein,

DHS Crossdale was acting under color of state law within the scope of her employment as a

DHS caseworker employed by the County.

       7.     Defendant, COUNTY OF MONROE DEPARTMENT OF HUMAN SERVICES

CASEWORKER TRISHA KAPLIN (hereinafter, “DHS Kaplin”) is a DHS caseworker who is

being sued in her individual capacity and is an employee of the County. Upon information and

belief, at all relevant times described herein, DHS Kaplin was acting under color of state law

within the scope of her employment as a DHS caseworker employed by the County.

       8.     Defendant, COUNTY OF MONROE DEPARTMENT OF HUMAN SERVICES

CASEWORKER JOHN DOES #1-5 (hereinafter, collectively “DHS John Does”) are DHS

caseworkers who are being sued in their individual capacities and are employed by the County.

Upon information and belief, at all relevant times described herein, DHS John Does were acting



                                           3                                     DH/D217056/FL2633
              Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 4 of 30



under color of state law within the scope of their employment as caseworkers employed by the

County.

       9.      Defendant COUNTY OF MONROE SHERIFF’S DEPARTMENT (hereinafter,

“MCSD”) is an agency of the County, duly existing by reason of and pursuant to the laws of the

County of Monroe and State of New York with offices located at 130 Plymouth Avenue, #100,

Rochester, New York 14614

       10.     Defendant, COUNTY OF MONROE SHERIFF ANDREW DELYSER

(hereinafter, “MCSD Delyser”) is an individual officer of the Monroe County Sheriff’s

Department who is being sued in his individual capacity and is employed by the County. Upon

information and belief, at all relevant times described herein, MCSD Delyser was acting under

color of state law within the scope of his employment as Sheriff employed by the County.

       11.     Defendant, COUNTY OF MONROE SHERIFF’S DEPARTMENT OFFICER

JOHN DOES #1-10 (hereinafter, “MCSD John Does”) are individual officers of the Monroe

County Sheriff’s Department who are being sued in their individual capacities and are employed

by the County. Upon information and belief, at all relevant times described herein, the MCSD

John Does were acting under color of state law within the scope of their employment as Sheriffs

employed by the County.

                                   NATURE OF THE CASE

       12.     This is an action seeking recovery for deprivation of Plaintiff Coles’ civil rights

guaranteed to him under the Fourth, Fifth and Fourteenth Amendments to the United States

Constitution and state law claims for negligence committed by the above-named municipal

Defendants.

       13.      Plaintiff bases this action upon the release of his information in violation, and in



                                             4                                      DH/D217056/FL2633
             Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 5 of 30



Plaintiff’s reliance of, a promise of confidentiality pursuant to his cooperation with Defendants

in an investigation wherein he was not a suspect. Defendants’ release of Plaintiff’s information,

which was in direct violation of the agreement of confidentiality, and New York State law,

directly and proximately caused Plaintiff to be shot multiple times by a suspect of the underlying

investigation on October 19, 2017, at approximately 2:00 p.m.          Plaintiff sustained serious

injuries, including but not limited to, three gun-shot wounds as a direct result of Defendants’

actions, which required subsequent hospitalizations and surgeries.

                           STATEMENT OF RELEVANT FACTS

       14.      Plaintiff is a citizen of the United States of America and is currently 37 years of

age. Plaintiff is a resident of the County of Monroe.

       15.     On or about June 12, 2017, Plaintiff’s 10-year-old son (hereinafter, referred to as

“JSG”) was left alone and unsupervised, with his 6-year-old half-brother (hereinafter, referred to

as “WM”) at 35 Fitch Street, Apartment 2, Churchville, New York, by his mother Dalfona S.

Grayson (hereinafter, “Grayson”) and Grayson’s boyfriend Walter Morse, Jr. (hereinafter,

“Morse”).

       16.     That day, Grayson went to work and left Morse to supervise and care for JSG and

WM. Apparently, Morse had to “run some errands” and left 10-year-old JSG and 6-year-old WM

alone in his residence.

       17.     Grayson and Morse, by their own admissions, have in the past left the two

children alone in the home, unbeknownst to Plaintiff.

       18.     While alone, JSG ingested a tiny white substance contained in a small plastic bag.

JSG was found unresponsive, by his 6-year-old brother WM, lying facedown in the hallway with

the bag containing the white-substance near him.



                                             5                                     DH/D217056/FL2633
              Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 6 of 30



       19.     Upon discovering his brother, WM ran to a neighbor’s home. The neighbor then

called 911 to report the emergency.

       20.     Upon information and belief, an ambulance responded to the residence at 35 Fitch

Street, Rochester, New York and provided medical attention. Upon information and belief, JSG

was transported to Strong Memorial Hospital, Rochester, New York (hereinafter, “Strong

Hospital”).

       21.     Soon thereafter, Plaintiff learned that JSG was taken to Strong Hospital. The

following day, on June 13, 2017, JSG passed-away. Soon thereafter, it was determined that JSG

ingested fentanyl and/or a fentanyl derivative and possibly other narcotics found in the home.

       22.     Upon information and belief, on or about June 12, 2017, New York State Central

Register (“SCR”) was contacted by an unknown individual to report the above-specified child’s

abuse/neglect/maltreatment (the “Report”).

       23.     SCR accepted and registered the Report of the above-specified child’s

abuse/neglect/maltreatment. Upon information and belief, SCR assigned the Report to DHS’s

CPS unit. Additionally, on information, SCR also referred the Report to MCSD.

       24.     Upon information and belief, CPS assigned the Report to Case Worker DHS

Kaplin. Upon information and belief, MCSD Delyser and/or MCSD John Does were assigned to

investigate the death of JSG.

       25.     Sometime after the death of Plaintiff’s son, Kaplin contacted Plaintiff, who was

informed by DHS Kaplin that she was conducting a CPS investigation into the death of JSG. She

further informed Plaintiff, that while Plaintiff was a person named in the Report, Plaintiff was

not the subject of the Report. Rather, Grayson and Morse were the subjects of the Report.

       26.     DHS Kaplin requested that Plaintiff assist her with her investigation and provide



                                             6                                     DH/D217056/FL2633
                 Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 7 of 30



information. Plaintiff was very hesitant and told DHS Kaplin that he feared for his safety and

feared retaliation from Morse because of his vicious propensity. In fact, Plaintiff expressly stated

that he would not cooperate unless his identity and information were kept confidential and could

not be released under any circumstances. DHS Kaplin assured and promised Plaintiff that any

information he could provide would be confidential.

       27.        In fact, DHS Kaplin further advised Plaintiff that, under New York Social

Services Law § 422, CPS was not permitted to disclose the name of sources to the Report. DHS

Kaplin affirmatively represented that it would be a violation of Plaintiff’s right to release his

information or identity as the source of the information. DHS Kaplin further referred Plaintiff to

the DHS website to assure him that her representations on nondisclosure were accurate.

       28.        The DHS website further represents that CPS is not permitted to disclose the

identity of sources to the Report. Specifically, the website states as follows:

             •    When you make a report to Child Protective Services (CPS), your name is held in

                  strictest confidence. CPS CANNOT tell the child’s family the identity of the

                  person who made the report unless you give consent to have your name revealed.

             •    A judge may order CPS to release information about your identity in a court

                  proceeding.

             •    Rarely, reporters are required to testify in court, in which case your identity would

                  become known.

See https://www.dorightbykids.org/am-i-a-mandated-reporter/what-about-my-confidentiality/

       29.        Plaintiff justifiably relied on DHS Kaplin’s repeated promises and representations

and provided the information he had to DHS Kaplin that day.

       30.        Plaintiff justifiably relied on the representations concerning confidentiality



                                                7                                      DH/D217056/FL2633
             Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 8 of 30



contained on the DHS website.

       31.     Later that day, MCSD Delyser and/or MCSD John Does contacted Plaintiff and

requested his assistance with the criminal investigation. Plaintiff again expressed his concern

fearing for his safety and retaliation from Morse. In fact, Plaintiff expressly stated that he would

not cooperate unless his identity and information were kept confidential and could not be

released under any circumstances. MCSD Delyser and/or MCSD John Does assured and

promised Plaintiff that any information he could provide would be confidential and his identity

would always remain unknown to the public and especially to Morse.

       32.     Plaintiff then had a series of in-person meetings with MCSD Delyser and/or

MCSD John Does wherein he cooperated and provided information to facilitate the investigation

into his son’s death.

       33.     At each conversation, Plaintiff expressly communicated his concern to DHS

Kaplin, MCSD Delyser and MCSD John Does that any breach of confidentiality would lead to

significant harm, including threats to his life by Morse. Plaintiff told DHS Kaplin, MCSD

Delyser and MCSD John Does that he knew that Morse is a known narcotics dealer with a

violent demeanor that lives right up the street, in close proximity to Plaintiff, and that any breach

of confidentiality could foreseeably cause him harm.

       34.     Each time Plaintiff spoke with Defendants, he expressed his concerns, and DHS

Kaplin, MCSD Delyser and MCSD John Does expressly promised and gave repeated assurances

to Plaintiff that his name would be kept strictly confidential and would not be disclosed under

any circumstance in communications both in person and on the telephone.

       35.     It was only after those promises and assurances from DHS, DHS Kaplin, MCSD

Delyser and MCSD John Does that Plaintiff’s cooperation would be kept confidential and any



                                              8                                      DH/D217056/FL2633
             Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 9 of 30



information provided would not be disclosed, that Plaintiff agreed to assist DHS Kaplin, MCSD

Delyser and MCSD John Does with their investigation.

       36.     During Plaintiff’s conversations with DHS Kaplin and DHS John Does, Plaintiff

was assured that Morse would never be able to harm him. Specifically, Plaintiff was informed

that the only way Morse could find out Plaintiff’s name was after he was arrested in connection

with formal court proceedings.

       37.     During Plaintiff’s conversations with MCSD Delyser and MCSD John Does,

Plaintiff was assured that Morse would never be able to harm him. Specifically, Plaintiff was

informed that the only way Morse could find out Plaintiff’s name was after he was arrested in

connection with formal court proceedings.

       38.     Defendants assured Plaintiff that they would contact Plaintiff if his identity was

ever revealed to anyone, and especially to Morse.

       39.     DHS Kaplin and MCSD John Does had direct knowledge that Morse was

dangerous. DHS Kaplin and MCSD John Does had knowledge that it was reasonably foreseeable

and likely that any disclosure of Plaintiff’s information with respect to the investigation would

result in substantial harm and/or deadly force against Plaintiff and/or his family.

       40.     Plaintiff justifiably relied on their repeated assertions, including the representation

that it was illegal to release his identity in connection with the Report, each time he

communicated with Defendants that his information and identity would not be disclosed to

anyone under any set of circumstances, especially Morse. It was only after each assurance that

Plaintiff agreed to provide information for the investigation.

       41.     But for the repeated assurances and promises by Defendants, Plaintiff would not

have cooperated with Defendants’ investigation and would have taken affirmative measures to



                                              9                                       DH/D217056/FL2633
             Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 10 of 30



protect himself from Morse.

       42.     Defendants affirmatively assumed a duty to take all measures to ensure that

Plaintiff’s information was kept confidential through their repeated promises and assurances to

Plaintiff, in return for his cooperation in an investigation to which he was not a suspect.

       43.     On or about October 19, 2017, DHS Kaplin and/or DHS John Does and/or MCSD

Delyser and/or MCSD John Does disclosed to Morse Plaintiff’s involvement and cooperation

with the CPS and criminal investigation into the death of JSG.

       44.     Specifically, Defendants caused the Report to be published to Morse with

Plaintiff’s information thereby revealing his cooperation with Defendants. Defendants failed to

advise Plaintiff that his identity was known to Morse.

       45.     On October 19, 2017 at approximately 2:00 p.m. Plaintiff, while leaving a store

on Orchard Street, Rochester, New York, was brutally attacked by Morse. The intent of Morse

was to shoot and kill Plaintiff after Morse had learned that Plaintiff was cooperating and

assisting in the CPS and criminal investigation through the actions of Defendants.

       46.     DHS Kaplin, DHS John Does, MCSD Delyser and MCSD John Does were aware,

acted in deliberate indifference to Plaintiff’s rights, and were negligent, while Morse, upon

discovering that Plaintiff provided information to Defendants, sought out Plaintiff and shot him

several times with a .40 pistol. Plaintiff received multiple shot wounds in each thigh as a result

and suffered a myriad of health issues as a result of the shooting, requiring multiple

hospitalizations and surgeries.

       47.     Plaintiff’s shooting and injuries occurred as a direct result of Defendants’

failure(s) to provide him with the necessary protection and/or intervene at a time when they were

aware that Plaintiff was in immediate physical danger – both within and outside their presence,



                                             10                                      DH/D217056/FL2633
             Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 11 of 30



including but not limited to, timely and proper police assistance and security, timely and proper

administrative action by Defendants, including investigation.

       48.     Plaintiff’s shooting and injuries occurred as a direct result of Defendants’

failure(s) to provide him with the confidentiality promised and relied upon by Plaintiff, as well as

the necessary and timely protection upon disclosure of same to Morse.

       49.     Defendants were aware that Plaintiff justifiably relied upon Defendants’ promises

and assurances, given the close proximity of his residence and Morse.

       50.     Defendants unlawfully created, harbored, supported, condoned, and facilitated

dangerous and life-threatening circumstances for Plaintiff, which directly and ultimately led to

and proximately caused Plaintiff’s serious, life-threatening injuries.

       51.     Defendants acted with wanton or deliberate indifference to Plaintiff’s rights by

failing to conceal his information from their deliberate disclosure of the Report to Morse.

Plaintiff relied upon Defendants’ representations that his information would be kept confidential

because of the substantial, foreseeable harm if the information were disclosed or made public.

       52.     In fact, the very purpose of the New York Social Service Law § 422

confidentiality provisions, memorialized on DHS’ website as it pertains to the identity of a

cooperating witness, exists to prevent the very violent acts which were perpetrated against

Plaintiff by Morse.

       53.     DHS Kaplin, DHS John Does, MCSD Delyser and MCSD John Does, with

knowledge of the dangerous situation faced by Plaintiff, caused and/or allowed Morse to

continue to stalk, menace, torture, harass, annoy, injure, physically and verbally threaten, and

physically and verbally endanger the life and well-being of Plaintiff. DHS Kaplin, DHS John

Does, MCSD Delyser and MCSD John Does took no action to safeguard Plaintiff prior to and



                                             11                                     DH/D217056/FL2633
             Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 12 of 30



including the time Plaintiff was brutally attacked by Morse.

       54.     Defendants did in fact subject Plaintiff to the above-stated abuses and recklessly,

indifferently, intentionally and/or negligently caused Plaintiff to be shot several times by Morse,

in wanton or deliberate indifference to Plaintiff’s rights and the agreement to keep his

information confidential.

       55.     As a direct result of Defendants’ actions, Plaintiff was tortured, stalked, menaced,

maimed, harassed, annoyed, injured, threatened, mutilated and shot, and Defendants are

therefore liable for causing expenses, and special damages, including but not limited to:

substantial legal fees, medical bills, lost income, loss of employment, loss of employment

potential, loss of liberty, and other costs/expenses.

       56.     Pursuant to New York State General Municipal Law, Coles served a Notice of

Claim upon Monroe County within the 90-day statutory period, giving Notice of these claims to

the extent required by Law.

       57.     Pursuant to Section 50-h of the New York State General Municipal Law, Coles

appeared for a hearing that was conducted on behalf of County.


                           AS AND FOR PLAINTIFF’S
   FIRST CLAIM FOR RELIEF FOR VIOLATIONS OF PLAINTIFF’S FIFTH AND
  FOURTEENTH AMENDMENT RIGHTS FOR DELIBERATE INDIFFERENCE TO
             PLAINTIFF’S RIGHTS AGAINST ALL DEFENDANTS

       58.      Plaintiff repeats and realleges each and every allegation contained in those

paragraphs of the Complaint marked and numbered previously and/or herein with the same force

and effect as if more fully set forth at length below.

       59.     Defendants DHS Kaplin, DHS Crossdale, DHS John Does, MCSD Delyser and

MCSD John Does entered into an agreement with Plaintiff wherein he would provide



                                              12                                   DH/D217056/FL2633
             Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 13 of 30



information for the investigation in return for complete confidentiality that his identity and

information would not be disclosed to Morse.

       60.     Defendants assumed a duty by promising to Plaintiff that his information and

identity would not be compromised under any set of circumstances.

       61.     Upon information and belief, the County and MCSD actively promotes a

confidential informant program in order to recruit and encourage individuals with information

concerning criminal activity to report the same to the MCSD

       62.     In criminal society, an informant is utterly despised and any informant whose

identity becomes known to the subjects of his information or their accomplices is at grave risk of

imminent physical harm, including death. This fact is well known to the County, DHS and

MCSD Defendants.

       63.     Through their confidential informant program, the County, DHS and MCSD

Defendants created the danger of criminal retribution for individuals participating in the program

as informants. In addition, confidential informants are in a special relationship with the County,

DHS and MCSD Defendants in that, if that relationship is discovered, it could result in a threat to

the life of the informant.

       64.     DHS Kaplin, DHS Crossdale, DHS John Does, MCSD Delyser and MCSD John

Does knew to a reasonable degree of certainty that any release of Plaintiff’s information would

result in foreseeable harm to Plaintiff at the hands of Morse.

       65.     New York Social Services Law and Monroe County CPS guidelines provide that

it is unlawful to disseminate the identity of a cooperating witness to the public, absent specific

enumerated circumstances that are not present here.

       66.     Specifically, the very purpose of New York Social Service Law § 422



                                             13                                    DH/D217056/FL2633
             Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 14 of 30



confidentiality provisions, memorialized on DHS’ website as it pertains to the identity of a

cooperating witness, exist to prevent the very violent acts which were perpetrated against

Plaintiff by Morse.

       67.     There was direct contact between Plaintiff and Defendants. In addition, Plaintiff

justifiably relied on DHS Kaplin, DHS Crossdale, DHS John Does, MCSD Delyser and MCSD

John Does’ repeated assertions each time he communicated with Defendants that his information

and identity would not be disclosed under any set of circumstances. It was only after each

assurance that Plaintiff agreed to provide information for the investigation.

       68.     Plaintiff justifiably relied on Defendants’ affirmative undertaking that his

information would be kept confidential.

       69.     Defendants directly caused Plaintiff’s identity to become compromised by

releasing the Report to Morse that contained Plaintiff’s identity and the information provided.

Defendants did not inform Plaintiff that his information and identity had been compromised and

were known to Morse.

       70.     Defendants were aware, through their conversations with Plaintiff, that Morse was

extremely violent and would seek retaliation against Plaintiff if the Report contained Plaintiff’s

information.

       71.     Defendants acted with wanton or deliberate indifference to Plaintiff’s rights by

failing to conceal his information from their deliberate disclosure of the Report to Morse.

Defendants further acted with wanton or deliberate indifference to Plaintiff’s rights by failing to

advise Plaintiff that his identity was known to Morse as a cooperating witness.

       72.     Defendants were aware, through communications with other individuals, that

Morse sought to inflict deadly harm on Plaintiff after Defendants’ release of the Report.



                                             14                                    DH/D217056/FL2633
              Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 15 of 30



        73.     After the release of the Report, Defendants MCSD Delyser and MCSD John Does

reassured Plaintiff that he would be protected.        Specifically, Defendants assured Plaintiff,

considerably prior to October 19, 2017, that Morse was going to be arrested and would no longer

be a threat to Plaintiff.

        74.     Plaintiff justifiably relied on Defendants’ assertions that Morse would be in

custody and have no ability to cause harm to Plaintiff.

        75.     On October 19, 2017 at approximately 2:00 p.m. Plaintiff, while leaving a store,

on Orchard Street, Rochester, New York, was brutally attacked by Morse. The intent of Morse

was to shoot and kill Plaintiff after Morse had learned that Plaintiff was cooperating and

assisting in the CPS and criminal investigation through the actions of Defendants.

        76.     As a result of Defendants’ willing, wanton and recklessly indifferent conduct,

Plaintiff’s Fifth and Fourteenth Amendment rights were violated and he was unlawfully subject

to a dangerous situation directly caused by Defendants’ actions and inactions.

        77.     It was foreseeable that Defendants’ actions, in willingly, recklessly, indifferently,

and knowingly failing to protect Plaintiff, deprived Plaintiff of his various Constitutional rights,

with callous disregard for the consequences of their actions and otherwise acted under the color

of law to deprive Plaintiff of his rights and privileges in violation of New York State

Constitution and 42 U.S.C. § 1983.

        78.     As a proximate result of Defendants’ intentional, wanton and deliberately

indifferent actions, Plaintiff was caused to suffer serious physical injuries, including three gun

wounds to the lower portion of his body causing repeated surgeries and hospitalization, injury to

his reputation, fear for his safety, PTSD, other special damages, and has suffered great mental

anguish, all to Plaintiff’s damage, in an amount to be determined at trial but not less than TEN



                                             15                                      DH/D217056/FL2633
                Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 16 of 30



MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s fees.


                      AS AND FOR PLAINTIFF’S
  SECOND CLAIM FOR RELIEF FOR VIOLATIONS OF PLAINTIFF’S FIFTH AND
  FOURTEENTH AMENDMENT RIGHTS FOR FAILURE TO PROTECT AGAINST
     DEFENDANT DHS, DHS KAPLIN, DHS CROSSDALE, DHS JOHN DOES

          79.     Plaintiff repeats and realleges each and every allegation contained in those

paragraphs of the Complaint marked and numbered previously and/or herein with the same force

and effect as if more fully set forth at length below.

          80.     Sometime after the death of Plaintiff’s son, JSG, DSH Kaplin contacted Plaintiff,

who was informed by DSH Kaplin that she was conducting a CPS investigation into the death of

JSG. She further informed Plaintiff that, while Plaintiff was a person named in the Report,

Plaintiff was not the subject of the Report. Rather, Grayson and Morse were the subjects of the

Report.

          81.     DSH Kaplin requested that Plaintiff assist her with her investigation and provide

information. Plaintiff was very hesitant and told DSH Kaplin that he feared for his safety and

feared retaliation from Morse because of his vicious propensity.

          82.     In fact, Plaintiff expressly stated that he would not cooperate unless his identity

and information were kept confidential and could not be released under any circumstances. DSH

Kaplin assured and promised to Plaintiff that any information he could provide would be

confidential.

          83.     In addition, in order to convince Plaintiff to cooperate, DSH Kaplin further

advised Plaintiff that, under New York Social Services Law § 422 and CPS rules and

regulations, it is unlawful to disclose the name of sources to the Report. DHS’ website further

memorialize that it is unlawful to release the information of a cooperating witness.


                                               16                                      DH/D217056/FL2633
                Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 17 of 30



          84.     DHS Kaplin affirmatively represented that it would be a violation of Plaintiff’s

right to release his information or identity as the source of the information.

          85.     Plaintiff justifiably relied on DHS Kaplin’s repeated promises and representations

and provided the information he had to DHS Kaplin that day.

          86.     It was only after those promises and assurances from DHS Kaplin that Plaintiff’s

cooperation would be kept confidential and any information provided would not be disclosed,

that Plaintiff agreed to assist the Defendants.

          87.     DHS Kaplin, DHS Crossdale and DHS John Does had direct knowledge that

Morse was dangerous.

          88.     DHS Kaplin, DHS Crossdale and DHS John Does had knowledge that it was

reasonably foreseeable and likely that any disclosure of Plaintiff’s information with respect to

the investigation would result in substantial harm and deadly force against Plaintiff and/or his

family.

          89.     Defendants affirmatively assumed a duty to take all measures to ensure that

Plaintiff’s information was kept confidential through their repeated promises and assurances to

Plaintiff, in return for his cooperation in an investigation to which he was not a suspect.

          90.     Plaintiff justifiably relied on Defendants’ repeated assertions each time he

communicated with Defendants that his information and identity would not be disclosed under

any set of circumstances. It was only after each assurance that Plaintiff agreed to provide

information for the investigation.

          91.     Upon information and belief, on or about October 19, 2017, in direct violation of

Plaintiff’s rights and the promises made to him throughout the investigation, DHS Kaplin, DHS

Crossdale and/or DHS John Does disclosed to Morse Plaintiff’s involvement and cooperation



                                              17                                     DH/D217056/FL2633
             Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 18 of 30



with the CPS and criminal investigation into the death of JSG.

       92.     As a direct result of Defendants’ actions, on October 19, 2017 at approximately

2:00 p.m., Plaintiff, while leaving a store, on Orchard Street, Rochester, New York, was brutally

attacked by Morse. The intent of Morse was to shoot and kill Plaintiff after Morse had learned

that Plaintiff was cooperating and assisting in the CPS and criminal investigation through the

actions of Defendants.

       93.     Morse’s intentions and actions were known to Defendants and/or were reasonably

foreseeable under the circumstances.

       94.     It was foreseeable that Defendants’ actions, in willingly, recklessly, indifferently,

and knowingly failing to protect Plaintiff’s identity, deprived Plaintiff of his various

Constitutional rights, with callous disregard for the consequences of their actions and otherwise

acted under the color of law to deprive Plaintiff of his rights and privileges in violation of New

York State Constitution, New York State Social Services Law and 42 U.S.C. § 1983.

       95.     As a proximate result of Defendants’ intentional, wanton and deliberately

indifferent actions, Plaintiff was caused to suffer serious physical injuries, including three gun

wounds to the lower portion of his body causing repeated surgeries and hospitalization, injury to

his reputation, fear for his safety, PTSD, other special damages, and has suffered great mental

anguish, all to Plaintiff’s damage, in an amount to be determined at trial but not less than TEN

MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s fees.


                      AS AND FOR PLAINTIFF’S
   THIRD CLAIM FOR RELIEF FOR VIOLATIONS OF PLAINTIFF’S FIFTH AND
  FOURTEENTH AMENDMENT RIGHTS FOR FAILURE TO PROTECT AGAINST
        DEFENDANT MCSD, MCSD DELYSER AND MCSD JOHN DOES

       96.     Plaintiff repeats and realleges each and every allegation contained in those


                                            18                                      DH/D217056/FL2633
               Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 19 of 30



paragraphs of the Complaint marked and numbered previously and/or herein with the same force

and effect as if more fully set forth at length below.

        97.      Shortly after JSG’s death, MCSD Delyser and/or MCSD John Does contacted

Plaintiff and requested his assistance with the criminal investigation. Plaintiff again expressed

his concern fearing for his safety and retaliation from Morse.

        98.      Plaintiff expressly stated, at each meeting, that he would not cooperate unless his

identity and information were kept confidential and could not be released under any

circumstances. MCSD Delyser and/or MCSD John Does assured and promised to Plaintiff that

any information he could provide would be confidential and his identity would always remain

unknown.

        99.      After the release of the Report, Defendants MCSD Delyser and MCSD John Does

reassured Plaintiff that he would be protected after the release of the Report. Specifically,

Defendants assured Plaintiff, considerably prior to October 19, 2017, that Morse was going to be

arrested and would no longer be a threat to Plaintiff, lulling Plaintiff into believing that Morse

was not a threat to his safety.

        100.     On October 19, 2017 at approximately 2:00 p.m., Plaintiff, while leaving a store

on Orchard Street, Rochester, New York, was brutally attacked by Morse. The intent of Morse

was to shoot and kill Plaintiff after Morse had learned that Plaintiff was cooperating and

assisting in the CPS and criminal investigation through the actions of Defendants.

        101.     Defendants MCSD Delyser and MCSD John Does had actual knowledge that

Morse was seeking Plaintiff out for retribution pursuant to the release of the Report.

        102.     Plaintiff justifiably relied on Defendants’ promises and assurances that Morse

was going to be imminently placed in Defendants’ custody and would pose no threat to his life,



                                              19                                     DH/D217056/FL2633
               Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 20 of 30



thereby lulling Plaintiff into inaction.

        103.     Defendants MCSD Delyser and MCSD John Does failed in their duty to protect

Plaintiff, placing him in a life-threatening situation on October 19, 2017 at 2:00 p.m. wherein

Plaintiff sustained serious life-threatening injuries after being shot by Morse.

        104.     Prior to the time of the shooting, Defendants had knowledge that Morse was

seeking to harm Plaintiff as a result of the release of the Report through communications with

other members in the community who had knowledge of Morse’s intentions.

        105.     Prior to the time of the shooting, Defendants gave assurances to Plaintiff that he

would be protected and that Morse would not be able to harm him.

        106.     As a result of Defendants’ failure to protect, Plaintiff’s Fifth and Fourteenth

Amendment rights were violated.

        107.     As a proximate result of Defendants’ intentional and deliberately indifferent

actions, Plaintiff was caused to suffer serious physical injuries, including three gun wounds to

the lower portion of his body causing repeated surgeries and hospitalization, injury to his

reputation, fear for his safety, PTSD, other special damages, and has suffered great mental

anguish, all to Plaintiff’s damage, in an amount to be determined at trial but not less than TEN

MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s fees.


                        AS AND FOR PLANITIFF’S
 FOURTH CLAIM FOR RELIEF FOR FAILURE TO SUPERVISE AND FAILURE TO
  TRAIN (1983) AGAINST DEFENDANTS COUNTY, DHS AND DHS CROSSDALE

        108.     Plaintiff repeats and realleges each and every allegation contained in those

paragraphs of the Complaint marked and numbered previously and/or herein with the same force

and effect as if more fully set forth at length below.




                                              20                                    DH/D217056/FL2633
              Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 21 of 30



       109.     Defendants County, DHS and DHS Crossdale, as Commissioner of DHS, were

responsible for supervising, overseeing, and controlling their subordinates in DHS.

       110.     County, DHS and DHS Crossdale intentionally failed to adequately supervise,

control, oversee, train and/or monitor DHS Kaplin and DHS John Does to adequately take

affirmative measures to conceal the identity of confidential informants or would-be informants.

       111.     County, DHS and DHS Crossdale intentionally failed to adequately supervise,

control, oversee, train and/or monitor DHS Kaplin and DHS John Does to adequately recognize

when the confidentiality or the identity of a confidential informant or would-be confidential

informant has been compromised.

       112.     County, DHS and DHS Crossdale intentionally failed to adequately supervise,

control, oversee, train and/or monitor DHS Kaplin and DHS John Does to adequately provide

protection and safety for confidential informants or would-be confidential informants whose

confidentiality has been compromised.

       113.     Upon information and belief, County, DHS and DHS Crossdale were aware that

DHS Kaplin and/or DHS John Does were releasing the Report that contained Plaintiff’s

information.

       114.     Upon information and belief, County, DHS and DHS Crossdale were aware that

the release of the Report would pose a significant, foreseeable threat to Plaintiff’s life, but failed

to take adequate measures to resolve the wrong.

       115.     Upon information and belief, it was the policy, practice and custom of County,

DHS, and DHS Crossdale to allow DHS Kaplin and/or DHS John Does to ignore agreements of

confidentiality in violation of Plaintiff’s Fifth and Fourteenth Amendments.




                                              21                                      DH/D217056/FL2633
              Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 22 of 30



       116.     Upon information and belief, it was the policy, practice and custom of County,

DHS and DHS Crossdale to allow DHS Kaplin and/or DHS John Does to release confidential

information of the informants when they issue the Report and serve same on the suspect of an

investigation without legal justification.

       117.     Upon information and belief, it was the policy, practice and custom of County,

DHS, and DHS Crossdale to allow DHS Kaplin and/or DHS John Does to coerce individuals

with promises of confidentiality and other misrepresentations to cooperate with their

investigations, the cooperation of which is known to Defendants to likely and foreseeably

endanger the life of the informant if the information and/or identity were disclosed.

       118.     Upon information and belief, Defendants failed to adequately train their

employees to recognize constitutional violations and/or intervene to prevent the constitutional

violations of their employees and/or peers.

       119.     County, DHS and DHS Crossdale, through their active promotion and use of

informants, created a danger to the life of Plaintiff and was in a special relationship with

Plaintiff. County, DHS and DHS Crossdale’s failure to provide proper and adequate training and

instruction to its personnel, including DHS Kaplin and DHS John Does was in reckless

indifference to the danger to Plaintiff’s life that Defendants created and which arose because of

the special relationship with Plaintiff.

       120.     As a proximate result of Defendants’ actions, Plaintiff was caused to suffer

serious physical injuries, including three gun wounds to the lower portion of his body causing

repeated surgeries and hospitalization, injury to his reputation, fear for his safety, PTSD, other

special damages, and has suffered great mental anguish, all to Plaintiff’s damage, in an amount

to be determined at trial but not less than TEN MILLION DOLLARS ($10,000,000.00), plus



                                              22                                    DH/D217056/FL2633
              Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 23 of 30



punitive damages and attorney’s fees.



                         AS AND FOR PLAINTIFF’S
   FIFTH CLAIM FOR RELIEF FOR FAILURE TO SUPERVISE AND FAILURE TO
          TRAIN (1983) AGAINST DEFENDANTS COUNTY AND MCSD

       121.     Plaintiff repeats and realleges each and every allegation contained in those

paragraphs of the Complaint marked and numbered previously and/or herein with the same force

and effect as if more fully set forth at length below.

       122.     Defendants County and MCSD were responsible for supervising, overseeing, and

controlling their subordinates in the MCSD.

       123.     County and MCSD intentionally failed to adequately supervise, control, oversee,

train and/or monitor MCSD Delyser and MCSD John Does.

       124.     County and MCSD intentionally failed to adequately supervise, control, oversee,

train and/or monitor MCSD Delyser and MCSD John Does to adequately recognize when the

confidentiality or the identity of a confidential informant or would-be confidential informant has

been compromised.

       125.     County and MCSD intentionally failed to adequately supervise, control, oversee,

train and/or monitor MCSD Delyser and MCSD John Does to adequately provide protection and

safety for confidential informants or would-be confidential informants whose confidentiality has

been compromised.

       126.     Upon information and belief, County and MCSD were aware that MCSD Delyser

and MCSD John Does were releasing the Report that contained Plaintiff’s information.




                                              23                                   DH/D217056/FL2633
                 Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 24 of 30



          127.     Upon information and belief, County, MCSD Delyser and MCSD John Does were

aware that the release of the Report would pose a significant, foreseeable threat to Plaintiff’s life,

but failed to take adequate measures to resolve the wrong.

          128.     After the Report was released to Morse, MCSD Delyser and MCSD John Does

knew that Morse was seeking to exact revenge on Plaintiff.

          129.     After the Report was released to Morse, MCSD Delyser and MCSD John Does

assured Plaintiff that Morse would be imminently arrested and posed no threat to Plaintiff’s

safety.

          130.     Upon information and belief, it was the policy, practice and custom of County and

MCSD allow the MCSD Defendants to ignore agreements of confidentiality in violation of

Plaintiff’s Fifth and Fourteenth Amendments.

          131.     Upon information and belief, it was the policy, practice and custom of County and

MCSD to allow the MCSD Defendants to release confidential information of the informants

when they issue the Report and serve same on the suspect of an investigation without legal

justification.

          132.     Upon information and belief, it was the policy, practice and custom of County and

MCSD to allow the MCSD Defendants to coerce individuals with promises of confidentiality

and protection to cooperate with their investigations, the cooperation of which is known to

Defendants to likely and foreseeably endanger the life of the informant if the information and/or

identity were disclosed.

          133.     Upon information and belief, it was the policy, practice and custom of County and

MCSD to allow the MCSD Defendants to make promises to protect and misrepresentations

regarding the severity of a known threat to coerce informants to continue to cooperate with their



                                               24                                     DH/D217056/FL2633
                 Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 25 of 30



investigations, the cooperation of which is known to Defendants to likely and foreseeably

endanger the life of the informant if the information and/or identity were disclosed.

          134.     Upon information and belief, Defendants failed to adequately train their

employees to recognize constitutional violations and/or intervene to prevent the constitutional

violations of their employees and/or peers.

          135.     County and MCSD failed to ensure that Plaintiff would not be in the vicinity of

Morse, instead assuring Plaintiff that Morse would be arrested. County and MCSD lulled

Plaintiff into inaction through constant assurances that there was no imminent threat to his

safety.

          136.     As a proximate result of Defendants’ actions, Plaintiff was caused to suffer

serious physical injuries, including three gun wounds to the lower portion of his body causing

repeated surgeries and hospitalization, injury to his reputation, fear for his safety, PTSD, other

special damages, and has suffered great mental anguish, all to Plaintiff’s damage, in an amount

to be determined at trial but not less than TEN MILLION DOLLARS ($10,000,000.00), plus

punitive damages and attorney’s fees.


                                   AS AND FOR PLAINTIFF’S
                              SIXTH CLAIM FOR RELIEF AGAINST
                                  COUNTY (MONELL CLAIM)

          137.     Plaintiff repeats and realleges each and every allegation contained in those

paragraphs of the Complaint marked and numbered previously and/or herein with the same force

and effect as if more fully set forth at length below.

          138.     Upon information and belief, it was the custom, policy and practice of Defendants

to induce informants to cooperate with Defendants under the expressed agreement that the

information would be confidential and not disclosed under any circumstance.


                                               25                                    DH/D217056/FL2633
               Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 26 of 30



        139.     Upon information and belief, it was the custom, policy and practice of Defendants

to induce informants to cooperate with Defendants under the expressed agreement that the

information would be confidential and not disclosed under any circumstance by further

representing that it would be illegal to relieve the identity of an informant pursuant to New York

Social Services Law.

        140.     Employees of DHS and/or MCSD, such as the individual Defendants in this

action, were aware at all times alleged in this Complaint that their unconstitutional conduct

would not be investigated or questioned, and that they would receive no reprimand or be

punished for their conduct.

        141.     Employees of DHS and/or MCSD, such as the individual Defendants in this

action, were aware at all times alleged in this Complaint that their unconstitutional conduct

would not be investigated or questioned, that they would receive no reprimand or be punished for

their conduct and, further, that they would be indemnified from civil liability regardless of the

illegality or unconstitutionality of their actions.

        142.     By failing to supervise, train and reprimand DHS Caseworkers and MCSD

Officers, such as the individual Defendants in this action, County caused the injuries to Plaintiff

through the actions and inactions of the individual Defendants.

        143.     By maintaining a de facto policy of automatic indemnification, County caused the

injuries to Plaintiff through the actions and inactions of the individual Defendants.

        144.     Upon information and belief, it was the custom, policy and practice of County to

authorize and permit certain DHS Caseworkers and MCSD Officers, including the individual

Defendants, to cause breach agreements of confidentiality of their informants, contrary to the

New York Social Services Law and their own internal guidelines.



                                               26                                       DH/D217056/FL2633
              Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 27 of 30



       145.     Upon information and belief, it was the custom, policy and practice of County to

encourage and cause constitutional violations by DHS Caseworkers and MCSD Officers

employed by the County, including the violations of Plaintiff’s constitutional rights, to further

their own investigation by the individual Defendants at the peril of Plaintiff.

       146.     County’s failure to take action against its DHS Caseworkers and/or MCSD

Officer’s involved in this incident, and in other similar incidents, was part of a custom, practice

and procedure of neglect and deliberate indifference that directly caused the injuries to Plaintiff

and other confidential informants in the same and/or similar circumstances.

       147.     As authorized representatives of Defendant County, the DHS Caseworkers’

conduct of illegally breaching the confidentiality of informants, such as Plaintiff, placing them in

a life-threatening situation, and making false assurances of protection, constituted a custom,

policy and policies which renders Defendant County liable to Plaintiff as a “Person” acting under

the color of state law.

       148.     These customs, policies and practices enforced by Defendants were the moving

force, proximate cause, and/or affirmative link behind the conduct causing Plaintiff’s injuries.

       149.     Defendant County is therefore liable for violations of Plaintiff’s constitutional

rights as caused by its/their employees, as described in more detail in the paragraphs herein, and

Plaintiff has suffered considerable damages therefrom.

       150.     As a proximate result of Defendant’s customs, policies and practices for creating

an environment that tolerates, encourages, and condones such constitutional violations, Plaintiff

was caused to suffer serious physical injuries, including three gun wounds to the lower portion of

his body causing repeated surgeries and hospitalization, injury to his reputation, fear for his

safety, PTSD, other special damages, and has suffered great mental anguish, all to Plaintiff’s



                                             27                                     DH/D217056/FL2633
              Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 28 of 30



damage, in an amount to be determined at trial but not less than TEN MILLION DOLLARS

($10,000,000.00), plus punitive damages and attorney’s fees.

                           AS AND FOR PLAINTIFF’S
              SEVENTH CLAIM FOR RELIEF FOR NEGLIGENCE AGAINST
                              ALL DEFENDANTS

       151.     Plaintiff repeats and realleges each and every allegation contained in those

paragraphs of the Complaint marked and numbered previously and/or herein with the same force

and effect as if more fully set forth at length below.

       152.     Defendants, through their active promotion and use of informants, entered into a

special relationship with Plaintiff.

       153.     Defendants, through their active promotion and use of informants, assumed an

affirmative duty to take all measures to not disclose the identity of Plaintiff to Morse, or any

others involved in the investigation.

       154.     Defendants represented to Plaintiff that his identity and information would remain

confidential, and that it was illegal to divulge such information pursuant to New York Social

Services Law and CPS regulations.

       155.     Defendants had direct knowledge that the release of Plaintiff’s information in

connection with this investigation would cause imminent harm to Plaintiff. It was foreseeable

that the release of Plaintiff’s identity would cause Morse to seek out revenge.

       156.     Defendants created a danger to the life of Plaintiff by releasing his information to

Morse, in violation of the agreement, promises and assurances by Defendants.

       157.     After the information was released to Morse and prior to the date Plaintiff was

viciously attacked by Morse, Plaintiff had a series of in-person meetings with Defendants, who

assured him that Morse would be imminently arrested and that his life was not in danger.



                                              28                                    DH/D217056/FL2633
              Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 29 of 30



       158.     Plaintiff justifiably relied on Defendants’ information that Morse was to be

imminently arrested and that there was no threat to his safety.

       159.     Defendants lulled Plaintiff into inaction through their repeated assurances that

Morse was no longer a threat to him.

       160.     On October 19, 2017 at approximately 2:00 p.m., Plaintiff, while leaving a store

on Orchard Street, Rochester, New York, was brutally attacked by Morse. The intent of Morse

was to shoot and kill Plaintiff after Morse had learned that Plaintiff was cooperating and

assisting in the CPS and criminal investigation through the actions of Defendants.

       161.     As a proximate result of Defendants’ actions, Plaintiff was caused to suffer

serious physical injuries, including three gun wounds to the lower portion of his body, causing

repeated surgeries and hospitalization, injury to his reputation, fear for his safety, PTSD, other

special damages, and has suffered great mental anguish causing damages, all to ’s damage, in an

amount to be determined at trial but not less than TEN MILLION DOLLARS ($10,000,000.00).



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Michael J. Coles respectfully requests judgment against

Defendants as follows:

       A.       Under the First Claim for Relief, in the amount of TEN MILLION

($10,000,000.00) DOLLARS plus punitive damages and attorney’s fees.

       B.       Under the Second Claim for Relief, in the amount of TEN MILLION

($10,000,000.00) DOLLARS plus punitive damages and attorney’s fees.

       C.       Under the Third Claim for Relief, in the amount of TEN MILLION

($10,000,000.00) DOLLARS plus punitive damages and attorney’s fees.



                                            29                                       DH/D217056/FL2633
           Case 6:19-cv-06051 Document 1 Filed 01/16/19 Page 30 of 30



      D.     Under the Fourth Claim for Relief, in the amount of TEN MILLION

($10,000,000.00) DOLLARS plus attorney’s fees.

      E.     Under the Fifth Claim for Relief, in the amount of TEN MILLION

($10,000,000.00) DOLLARS plus punitive damages and attorney’s fees.

      F.     Under the Sixth Claim for Relief, in the amount of TEN MILLION

($10,000,000.00) DOLLARS plus punitive damages and attorney’s fees.

      G.     Under the Seventh Claim for Relief, in the amount of TEN MILLION

($10,000,000.00) DOLLARS.

      H.     For compensatory damages against all Defendants in an amount to be determined

at trial but in no event less than TEN MILLION DOLLARS ($10,000,000.00);

      I.     Such other and further relief as the Court deems just and proper.



Dated: Lake Success, New York
       January 14, 2019

                                           Respectfully Submitted,
                                           THE RUSSELL FRIEDMAN LAW GROUP, LLP
                                           Attorneys for Michael J. Coles

                                   By:     _____/S/Charles Horn_____________
                                           Charles Horn
                                           3000 Marcus Avenue, Suite 2E03
                                           Lake Success, New York 11042
                                           Tel: 516.355.9696




                                          30                                     DH/D217056/FL2633
